Citation Nr: 9904761	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  96-52 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
vocational rehabilitation and training in the calculated 
amount of $5,179.05, paid under Chapter 31, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from March 
1990 to April 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
October 1996, which denied waiver of recovery of an 
overpayment then calculated to be $5,603.94.  The amount of 
the debt was subsequently corrected to be $5,179.05.  The 
veteran perfected an appeal of this decision.

In a May 1998 Board decision, this case was remanded to the 
RO for additional development.  Upon completion of this 
development the RO again denied the veteran's claim.  
Accordingly, this case is properly before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was awarded Chapter 31 educational 
subsistence allowance for the Summer II term of 1995, the 
fall semester of 1995, and the spring semester of 1996, based 
on certified or alleged enrollment for these periods.

3.  The veteran did not enroll or attend classes in the 
Summer II term of 1995 or the spring semester of 1996.

4.  The veteran stopped attending classes during the fall 
semester of 1995 and failed every course for which she was 
enrolled during this semester.

5.  The veteran's retention of the subsistence allowance 
payments for the Summer II 1995 term, a portion of the fall 
semester of 1995, and the spring semester of 1996, created an 
overpayment of $5,179.05.

6.  When contacted regarding her enrollment in the spring 
semester of 1996, the veteran informed the VA that she was 
attending the spring semester 1996 and identified classes she 
was attending.

7.  When submitting her certificate of enrollment for the 
fall semester of 1995 and in meetings with her vocational 
rehabilitation counselor, the veteran failed to inform the VA 
that she had not attended the Summer II term.

8.  During the fall semester the veteran met with her 
vocational rehabilitation counselor on numerous occasions and 
failed to inform him that she was having any difficulties 
with her classes or her health.

9.  School records indicate that the veteran was never 
enrolled in the 1995 Summer II term or the spring semester of 
1996.

10.  The evidence establishes that there was an intentional 
failure to disclose her lack of attendance at classes in the 
fall 1995 semester, and an intentional failure to report her 
lack of enrollment in either the 1995 Summer II term or the 
spring semester of 1996 for the purpose of receiving VA 
Chapter 31 educational subsistence allowance benefits to 
which she was not entitled. 


CONCLUSION OF LAW

Waiver of recovery of the overpayment of VA Chapter 31 
benefits in the calculated amount of $5,179.05 is precluded 
because of bad faith on the part of the appellant.  
38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 1.963, 1.965(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  We 
are also satisfied that all relevant facts have been properly 
developed for a disposition of the present question.

The rules regarding the award of subsistence allowances for 
participation in vocational rehabilitation training for 
veterans with service-connected disabilities are contained in 
38 U.S.C.A. § 3108 (West 1991). With certain exceptions, a 
veteran shall be paid a subsistence allowance at rates 
specified by regulation. Id. at (a)(1); 38 C.F.R. § 21.260(a) 
(1998). Payment of educational assistance or subsistence 
allowances are made to eligible veterans pursuing a program 
of education or training.  Such payments shall be paid only 
for the period of such veteran's enrollment in and 
satisfactory pursuit of such program. 38 U.S.C.A. § 3680 
(West 1991).

In February 1995, the veteran was approved for a program of 
vocational rehabilitation, under Chapter 31, Title 38, United 
States Code.  Her award letters contained information 
explaining the appellant's obligation to notify the VA 
immediately of any changes relative to her program, such as 
withdrawal from school or absences.  She was also advised 
that the failure to act expeditiously could result in an 
overpayment which must be repaid.  

In the summer of 1995, an enrollment certificate for the 
Summer I term was received, and the appellant indicated that 
she was enrolling in classes for the Summer II term as well.  
Additionally, an enrollment certificate was received for the 
fall semester of 1995, and again indication was made by the 
veteran that she was going to be attending classes in the 
spring of 1996 as well.  Pursuant thereto, she was awarded 
Chapter 31 benefits at the full time rate for the period from 
the first Summer term through the spring semester of 1996, 
with some of these payments going out prior to receiving 
documentation to ensure the continuity of payments to the 
appellant.  

The record reveals that the veteran visited her vocational 
rehabilitation counselor, R. Cherry, during the fall semester 
on several occasions.  The veteran did not indicate in any of 
these meetings that she had failed to attend the Summer II 
term or that she was having any problems with her classes or 
health during the fall semester.  In fact, in October 1995 
she requested that her husband be added to her benefits and 
reported that she was having "no problems" at this time.  
In April 1996, R. Cherry contacted the veteran regarding the 
spring semester and her need to fill out the appropriate 
paperwork and to confirm her attendance.  The veteran 
informed him that she was enrolled and proceeded to identify 
several classes that she was taking.  Upon checking with the 
school, R. Cherry was informed that she had not enrolled for 
the spring semester at all.  He re-contacted the veteran and 
she again asserted that she was enrolled for the spring 
semester.  

After confirming that the veteran was not enrolled, and 
checking prior attendance, the veteran was informed that she 
had an overpayment.  A letter was also sent informing her 
that she should return any further checks sent to her in 
connection with her subsistence allowance.  However, upon 
receipt of an additional check the veteran failed to return 
it, and the check was negotiated, increasing her overpayment 
amount to its present level.

By July 1996 letter she was informed that the overpayment had 
resulted in a debt to the VA which must be repaid.  She 
requested a waiver claiming that she could not afford to 
repay the debt and that she used the money towards her 
illness.  The RO denied the veteran's claim for waiver of 
recovery of the overpayment on the basis that the veteran had 
shown bad faith in the creation of the debt, a statutory bar 
to waiver under 38 U.S.C.A. § 5302(c) (West 1991 & Supp 
1998).   "Bad faith" is defined by regulation as: 

". . . unfair or deceptive dealing by one 
who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in 
connection with a debt arising from 
participation in a VA benefits/services 
program exhibits bad faith if such conduct, 
although not undertaken with actual 
fraudulent intent, is undertaken with intent 
to seek an unfair advantage, with knowledge 
of the likely consequences, and results in a 
loss to the government."

38 C.F.R. § 1.965(b)(2) (1998).

In her December 1996 substantive appeal and at her December 
1996 hearing before the RO the veteran acknowledged that she 
lied regarding her attendance in the Summer II term and the 
spring semester of 1996; however, she contended that she 
needed the money for medication and that the VA is at least 
partially responsible because it took them months to tell her 
that what she was doing was in error, despite the fact that 
she was regularly visiting her vocational rehabilitation 
counselor, R. Cherry.  

Additionally, at her hearing before the RO she testified that 
she only cashed the last check because she received a 
subsequent letter telling her it was permissible to do so, 
and when she called the VA 1-800 phone number she was 
informed by the person there that she could accept the check.  
She testified that she did not contact, or attempt to 
contact, R. Cherry, her counselor, regarding her confusion 
over what to do with the check.  

As for the fall semester, the veteran contends that she 
stopped attending because of her service-connected 
disabilities.  To support this assertion she submitted a June 
1995 statement from a private physician which averred that 
she could not take morning classes because her medication 
made her too drowsy, and she should only be required to take 
afternoon or evening classes.  

The Board is of the opinion that the veteran's action of 
accepting payments from the VA for subsistence allowance 
based on enrollment and attendance in classes during the 
Summer II term, the 1995 fall semester, and the 1996 spring 
semester, while knowingly failing to inform the VA that she 
was not in fact enrolled in or attending classes during these 
times, and going so far as to attempt to affirmatively 
deceive the VA with regard to her enrollment in the spring 
semester and negotiating a check after being informed that 
she should return it to the VA, constitutes "bad faith" as 
defined above.  Even assuming, as she contends, that she 
dropped out of her classes in the fall semester due to her 
illness, her failure to report this illness or her change in 
status to her counselor promptly, or during the many 
opportunities she had to do so when she met with him in the 
fall of 1995 serve as evidence of her "bad faith."  
Furthermore, her medical evidence of illness consists of a 
letter dated in June 1995, several months prior to the fall 
semester, which simply states that she cannot take morning 
classes, but should only take afternoon or evening classes.  
Her decision to enroll in morning classes in the fall 
semester is not the fault of the RO.  In any event, she knew 
of the need to report any change in circumstance to the VA, 
and in fact, the Board notes that she had the wherewithal to 
contact her counselor in October 1995, during the fall 
semester, to have her husband added to her benefits, despite 
her apparent inability to report her failure to finish the 
semester due to illness.  

More egregious, however, are the veteran's actions with 
regard to the spring semester of 1996 when she actively 
attempted to deceive the VA by twice informing her vocational 
rehabilitation counselor that she was in fact enrolled for 
the spring semester when she was not, and in her decision to 
cash the check sent to her after being informed via letter to 
return it to the VA.  Her explanation regarding the cashing 
of the check is simply not credible.  Even if she contacted 
the VA's 1-800 number and received "permission" to cash the 
check, given that she knew she was not enrolled at that time 
and had an overpayment, any belief in her right to cash the 
check is not believable.  Additionally, given that she had 
been in contact with her vocational rehabilitation counselor 
regarding her overpayment, the appropriate response to any 
confusion about her right to the money would have been to 
contact him directly, as she had done in the past.  Moreover, 
given her acknowledged deception regarding her enrollment, 
her credibility with regard to calling the VA at all is in 
question.  

Finally, the Board notes that she has asserted that the VA 
acted in "bad faith" by not informing her earlier that she 
owed the money, despite her "many visits" to her vocational 
rehabilitation counselor's office during this time.  To the 
best of the Board's understanding, the veteran appears to be 
arguing that the VA is partly to blame for her predicament 
because they did not catch her at her deception earlier, thus 
reducing her overpayment amount.  Aside from the fact that 
the veteran was responsible for reporting any changes in her 
enrollment and attendance to the VA and not vice versa, the 
Board finds that this argument is meritless on the basis that 
the veteran is responsible for her own actions, and the VA is 
not obligated to save her from herself.  

Since "bad faith" in the creation of the debt has been 
shown, waiver of recovery of the debt is precluded by law.  
38 U.S.C.A. § 5302(c) (West 1991 and Supp. 1998); 38 C.F.R. 
§§ 1.963, 1.965 (1998).  Hence, the principles of equity and 
good conscience, such as financial hardship, are not for 
application.

ORDER

Waiver of recovery of the overpayment of VA Chapter 31 
benefits in the calculated amount of $5,179.05 is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

